The suit was brought on the following instrument: "By the 25th of December, 1858, I promise to pay Henry Barrett one hundred and fifty dollars, to be discharged in any good trade, to be delivered at any of my Flat Creek plantations, for value received, this 7th of August, 1855."
(Signed,)                                 JOSEPH ELLER.
The pleas were non-assumpsit, set-off, and accord and satisfaction. On the trial, the defendant gave evidence that he had six plantations on Flat Creek, and that, at one of them, (on which he did not live, but which he was often at,) he had, on the 25th of December, 1858, corn and wheat, of greater value than $150, and, thereupon, he prayed the Court to instruct the jury, that, if they found he had thus the ability to deliver the corn and wheat, in discharge of the note, at the said plantation, the plaintiff could not recover, inasmuch as he had failed to show any demand, on the day, at any one of the defendant's plantations. The Court gave the instruction as prayed, and the jury found for the defendant, and from the judgment the plaintiff appealed.
If the facts would constitute a defense, it would be unavailing here, as there is no plea of readiness on the part of the defendant. But, in truth, if there had been that plea, *Page 551 
it would not have been a bar upon these facts. The instrument was treated at the trial, as if it were a contract to deliver specific articles of a certain value, at a particular day, at one of several places; and it was held, that having the articles at one of the places at the day, answered the plaintiff's demand, although the defendant gave him no notice of the kind of articles, or at which plantation they were, nor even set them apart for him. It is not necessary to pass on the correctness of the proposition, because the Court considers that the nature of the contract was entirely misapprehended. It is not a contract to deliver specific articles of any kind. On the contrary, the defendant's engagement is to pay the sum of one hundred and fifty dollars on a certain day, with a proviso that the debt, instead of being paid in money, might be discharged in any good trade, delivered at any one of several certain places. It is in the nature, therefore, of an obligation with a condition, and the burden is, consequently, thrown on the defendant of being the actor, so as to save him the benefit of the condition. The plaintiff has the defendant bound to pay the money, unless he shall make the payment in "trade" as specified, or offer to do it. It laid on the defendant, therefore, to give notice of the place, where he would have the goods, and to have them there, duly set apart for the plaintiff. Then the plaintiff could have taken them at any time, and they would have been at his risk; while, on the principle, ruled at the trial, the defendant keeps both his money and "trade" and the whole debt is lost to the plaintiff; a position too unjust to be law.
PER CURIAM,         Judgment reversed, and venire de novo. *Page 552